Exhibit 10.1

 

 

 

  

 

 

GI DYNAMICS, INC.

 

VOTING AGREEMENT

 

 

 

 

 





 

 

 TABLE OF CONTENTS

 



  Page 1.   Voting Provisions Regarding the Board 1 1.1   Size of the Board 1
1.2   Board Composition 1 1.3   Failure to Designate a Board Member 2
1.4   Removal of Board Members 2 1.5   No Liability for Election of Recommended
Directors 3 1.6   No “Bad Actor” Designees 3     2.   Vote to Increase
Authorized Common Stock 3     3.   Drag-Along Right 4 3.1   Definitions 4
3.2   Actions to be Taken 4 3.3   Conditions 5 3.4   Restrictions on Sales of
Control of the Company 7     4.   Remedies 7 4.1   Covenants of the Company 7
4.2   Irrevocable Proxy and Power of Attorney 8 4.3   Specific Enforcement 8
4.4   Remedies Cumulative 8     5.   “Bad Actor” Matters. 8 5.1   Definitions 8
5.2   Representations 9 5.3   Covenants 9     6.   Term 10    
7.   Miscellaneous 10 7.1   Additional Parties 10 7.2   Transfers 10
7.3   Successors and Assigns 11 7.4   Governing Law 11 7.5   Counterparts 11
7.6   Titles and Subtitles 11 7.7   Notices 11 7.8   Consent Required to Amend,
Modify, Terminate or Waive 12 7.9   Delays or Omissions 13 7.10   Severability
13 7.11   Entire Agreement 13 7.12   Share Certificate Legend 13 7.13   Stock
Splits, Stock Dividends, etc. 14 7.14   Manner of Voting 14 7.15   Further
Assurances 14 7.16   Dispute Resolution 14 7.17   Costs of Enforcement 14
7.18   Aggregation of Stock 15 7.19   Spousal Consent 15



 

Schedule A - Investors

Schedule B - Key Holders

Exhibit A - Adoption Agreement

Exhibit B - Consent of Spouse

 

i

 



 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
4th day of September, 2020, by and among GI Dynamics, Inc., a Delaware
corporation (the “Company”), each holder of Series A Preferred Stock, $0.01 par
value per share, of the Company (“Series A Preferred Stock”) listed on Schedule
A (together with any subsequent investors, or transferees, who become parties
hereto as “Investors” pursuant to Subsections 7.1(a) or 7.2 below, the
“Investors”), and those certain holders of common stock, $0.01 par value per
share, of the Company (“Common Stock”) listed on Schedule B (together with any
subsequent stockholders, or any transferees, who become parties hereto as “Key
Holders” pursuant to Subsections 7.1(b) or 7.2 below, the “Key Holders,” and,
collectively with the Investors, the “Stockholders”).

 

RECITALS

 

A. The Company and the Investors are parties to that certain Series A Preferred
Stock Purchase Agreement, dated as of August 10, 2020 (the “Purchase
Agreement”), which provides for the sale of shares of Series A Preferred Stock,
and in connection with that agreement the parties desire to provide the
Investors with the right, among other rights, to designate the election of
certain members of the board of directors of the Company (the “Board”) in
accordance with the terms of this Agreement.

 

B. The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the capital stock of
the Company held by them will be voted on, or tendered in connection with, an
acquisition of the Company or an increase in the number of shares of Common
Stock required to provide for the conversion of Series A Preferred Stock.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Voting Provisions Regarding the Board.

 

1.1 Board Composition. For purposes of this Agreement, the term “Shares” shall
mean and include any securities of the Company that the holders of which are
entitled to vote for members of the Board, including without limitation, all
shares of Common Stock and Series A Preferred Stock, by whatever name called,
now owned or subsequently acquired by a Stockholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, subject to Section 5, the following persons shall be elected to
the Board:

 

(a) One person designated from time to time by Crystal Amber Fund Limited
(“Crystal Amber”), for so long as such Stockholder and its Affiliates (as
defined below) continue to own beneficially at 5,000,000 shares of Common Stock
(including shares of Common Stock issued or issuable upon conversion of Series A
Preferred Stock), which number is subject to appropriate adjustment for any
stock splits, stock dividends, combinations, recapitalizations and the like),
which individual shall initially be Mark Lerdal;

 



1

 

 

(b) One person, who is not otherwise involved in the management of Crystal
Amber, designated from time to time by Crystal Amber, for so long as such
Stockholder and its Affiliates (as defined below) continue to own beneficially
at least 5,000,000 shares of Common Stock (including shares of Common Stock
issued or issuable upon conversion of Series A Preferred Stock), which number is
subject to appropriate adjustment for any stock splits, stock dividends,
combinations, recapitalizations and the like).

 

To the extent that any of the clauses (a) and (b) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the stockholders of
the Company entitled to vote thereon in accordance with, and pursuant to, the
Seventh Amended and Restated Certificate of Incorporation of the Company (the
“Restated Certificate”).

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer, director or trustee of such Person, or any venture capital fund or
registered investment company now or hereafter existing that is controlled by
one or more general partners, managing members or investment advisers of, or
shares the same management company or investment adviser with, such Person.

 

1.2 Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible and willing to serve as provided herein and otherwise, such
Board seat shall remain vacant.

 

1.3 Removal of Board Members. Each Stockholder also agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that:

 



(a) no director elected pursuant to Subsections 1.2 or 1.3 of this Agreement may
be removed from office unless (i) such removal is directed or approved by the
affirmative vote of the Person(s) entitled under Subsection 1.2 to designate
that director; or (ii) the Person(s) originally entitled to designate or approve
such director or occupy such Board seat pursuant to Subsection 1.2 is no longer
so entitled to designate or approve such director or occupy such Board seat;

 



(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and

 



2

 

 



(c) upon the request of any party entitled to designate a director as provided
in Subsection 1.2(a) or 1.2(b) to remove such director, such director shall be
removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Section 1, and the Company agrees at the request of any
Person or group entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.

 

1.4 No Liability for Election of Recommended Directors. No Stockholder, nor any
Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

1.5 No “Bad Actor” Designees. Each Person with the right to designate or
participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii) under
the Securities Act of 1933, as amended (the “Securities Act”) (each, a
“Disqualification Event”), is applicable to such Person’s initial designee named
above except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee to whom
any Disqualification Event is applicable, except for a Disqualification Event to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is hereinafter
referred to as a “Disqualified Designee.” Each Person with the right to
designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.

 

2. Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the shares of Series A Preferred
Stock outstanding at any given time.

 

3. Drag-Along Right.

 

3.1 Definitions. A “Sale of the Company” shall mean either: (a) a transaction or
series of related transactions in which a Person, or a group of related Persons
acquires from stockholders of the Company, shares representing more than fifty
percent (50%) of the outstanding voting power of the Company (a “Stock Sale”) or
(b) a transaction that qualifies as a “Deemed Liquidation Event” as defined in
the Restated Certificate.

 


3

 

 



3.2 Actions to be Taken. In the event that (x) the Board and (y) the holders of
more than fifty percent (50%) of the then outstanding shares of Common Stock and
Preferred Stock, voting together on an as-converted basis (the “Selling
Holders”) approve a Sale of the Company or a bona fide equity financing of the
Company for capital raising purposes (a “bona fide equity financing”) in
writing, specifying that this Section 3 shall apply to such transaction, then,
subject to satisfaction of each of the conditions set forth in Subsection 3.3
below, the Company and the Stockholders holding at least one percent (1%) of the
Company’s then outstanding shares of Common Stock, on an as-converted basis (as
adjusted for any stock combination, stock split, stock dividend,
recapitalization or other similar transaction), hereby agree:

 

(a) if such transaction requires stockholder approval, with respect to all
Shares that such Stockholder owns or over which such Stockholder otherwise
exercises voting power, to vote (in person or by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale or bona
fide equity financing of the Company (together with any related amendment or
restatement to the Restated Certificate required to implement such Sale or bona
fide equity financing of the Company) and to vote in opposition to any and all
other proposals that could reasonably be expected to delay or impair the ability
of the Company to consummate such Sale or bona fide equity financing of the
Company;

 

(b) if such transaction is a Stock Sale, to sell the same proportion of shares
of capital stock of the Company beneficially held by such Stockholder as is
being sold by the Selling Holders to the Person to whom the Selling Holders
propose to sell their Shares, and, except as permitted in Subsection 3.3 below,
on the same terms and conditions as the other stockholders of the Company;

 

(c) to execute and deliver all related documentation and take such other action
in support of the Sale or bona fide equity financing of the Company as shall
reasonably be requested by the Company or the Selling Holders in order to carry
out the terms and provision of this Section 3, including, without limitation,
executing and delivering instruments of conveyance and transfer, and any
purchase agreement, merger agreement, any associated indemnity agreement, or
escrow agreement, any associated voting, support, or joinder agreement, consent,
waiver, governmental filing, share certificates duly endorsed for transfer (free
and clear of impermissible liens, claims and encumbrances), and any similar or
related documents;

 

(d) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares of the Company owned by such party or
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquirer in connection with the Sale of the Company;

 

(e) to refrain from (i) exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company, or
(ii) asserting any claim or commencing any suit (A) challenging the Sale of the
Company or this Agreement, or (B) alleging a breach of any fiduciary duty of the
Selling Holders or any affiliate or associate thereof (including, without
limitation, aiding and abetting breach of fiduciary duty) in connection with the
evaluation, negotiation or entry into the Sale of the Company, or the
consummation of the transactions contemplated thereby;

 



4

 

 

(f) if the consideration to be paid in a Sale of the Company in exchange for the
Shares pursuant to this Section 3 includes any securities and due receipt
thereof by any Stockholder would require under applicable law (i) the
registration or qualification of such securities or of any person as a broker or
dealer or agent with respect to such securities; or (ii) the provision to any
Stockholder of any information other than such information as a prudent issuer
would generally furnish in an offering made solely to “accredited investors” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), the Company may cause to be paid to any such Stockholder
in lieu thereof, against surrender of the Shares which would have otherwise been
sold by such Stockholder, an amount in cash equal to the fair value (as
determined in good faith by the Board) of the securities which such Stockholder
would otherwise receive as of the date of the issuance of such securities in
exchange for the Shares; and

 

(g) in the event that the Selling Holders, in connection with such Sale of the
Company, appoint a stockholder representative (the “Stockholder Representative”)
with respect to matters affecting the Stockholders under the applicable
definitive transaction agreements following consummation of such Sale of the
Company, (i) to consent to (A) the appointment of such Stockholder
Representative, (B) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(C) the payment of such Stockholder’s pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative’s services and duties in connection with such Sale of the Company
and its related service as the representative of the Stockholders, and (ii) not
to assert any claim or commence any suit against the Stockholder Representative
or any other Stockholder with respect to any action or inaction taken or failed
to be taken by the Stockholder Representative, within the scope of the
Stockholder Representative’s authority, in connection with its service as the
Stockholder Representative, absent fraud, bad faith, gross negligence or willful
misconduct.

 

3.3 Conditions. Notwithstanding anything to the contrary set forth herein, a
Stockholder will not be required to comply with Subsection 3.2 above in
connection with any proposed Sale of the Company (the “Proposed Sale”), unless:

 

(a) any representations and warranties to be made by such Stockholder in
connection with the Proposed Sale are limited to representations and warranties
related to authority, ownership and the ability to convey title to such Shares,
including, but not limited to, representations and warranties that (i) the
Stockholder holds all right, title and interest in and to the Shares such
Stockholder purports to hold, free and clear of all liens and encumbrances, (ii)
the obligations of the Stockholder in connection with the transaction have been
duly authorized, if applicable, (iii) the documents to be entered into by the
Stockholder have been duly executed by the Stockholder and delivered to the
acquirer and are enforceable (subject to customary limitations) against the
Stockholder in accordance with their respective terms; and (iv) neither the
execution and delivery of documents to be entered into by the Stockholder in
connection with the transaction, nor the performance of the Stockholder’s
obligations thereunder, will cause a breach or violation of the terms of any
agreement to which the Stockholder is a party, or any law or judgment, order or
decree of any court or governmental agency that applies to the Stockholder;

 

(b) such Stockholder is not required to agree (unless such Stockholder is a
Company officer or employee) to any restrictive covenant in connection with the
Proposed Sale (including without limitation any covenant not to compete or
covenant not to solicit customers, employees or suppliers of any party to the
Proposed Sale);

 



5

 

 

(c) such Stockholder and its affiliates are not required to amend, extend or
terminate any contractual or other relationship with the Company, the acquirer
or their respective affiliates, except that the Stockholder may be required to
agree to terminate the investment-related documents between or among such
Stockholder, the Company and/or other stockholders of the Company;

 

(d) the Stockholder is not liable for the breach of any representation, warranty
or covenant made by any other Person in connection with the Proposed Sale, other
than the Company (except to the extent that funds may be paid out of an escrow
established to cover breach of representations, warranties and covenants of the
Company as well as breach by any stockholder of any of identical
representations, warranties and covenants provided by all stockholders);

 

(e) liability shall be limited to such Stockholder's applicable share
(determined based on the respective proceeds payable to each Stockholder in
connection with such Proposed Sale in accordance with the provisions of the
Restated Certificate) of a negotiated aggregate indemnification amount that
applies equally to all Stockholders but that in no event exceeds the amount of
consideration otherwise payable to such Stockholder in connection with such
Proposed Sale, except with respect to claims related to fraud by such
Stockholder, the liability for which need not be limited as to such Stockholder;

 

(f) upon the consummation of the Proposed Sale (i) each holder of each class or
series of the capital stock of the Company will receive the same form of
consideration for their shares of such class or series as is received by other
holders in respect of their shares of such same class or series of stock, and if
any holders of any capital stock of the Company are given a choice as to the
form of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option, (ii) each holder of
a series of Preferred Stock will receive the same amount of consideration per
share of such series of Preferred Stock as is received by other holders in
respect of their shares of such same series, (iii) each holder of Common Stock
will receive the same amount of consideration per share of Common Stock as is
received by other holders in respect of their shares of Common Stock, and (iv)
unless waived pursuant to the terms of the Restated Certificate and as may be
required by law, the aggregate consideration receivable by all holders of the
Preferred Stock and Common Stock shall be allocated among the holders of
Preferred Stock and Common Stock on the basis of the relative liquidation
preferences to which the holders of each respective series of Preferred Stock
and the holders of Common Stock are entitled in a Deemed Liquidation Event
(assuming for this purpose that the Proposed Sale is a Deemed Liquidation Event)
in accordance with the Company’s Certificate of Incorporation in effect
immediately prior to the Proposed Sale; provided, however, that, notwithstanding
the foregoing provisions of this Subsection 3.3(f), if the consideration to be
paid in exchange for the Shares, pursuant to this Subsection 3.3(f) includes any
securities and due receipt thereof by any Stockholder would require under
applicable law (x) the registration or qualification of such securities or of
any person as a broker or dealer or agent with respect to such securities; or
(y) the provision to any Stockholder of any information other than such
information as a prudent issuer would generally furnish in an offering made
solely to “accredited investors” as defined in Regulation D promulgated under
the Securities Act, the Company may cause to be paid to any such Stockholder in
lieu thereof, against surrender of the Shares, which would have otherwise been
sold by such Stockholder, an amount in cash equal to the fair value (as
determined in good faith by the Board) of the securities which such Stockholder
would otherwise receive as of the date of the issuance of such securities in
exchange for the Shares;

 



6

 

 

(g) subject to clause (g) above, requiring the same form of consideration to be
available to the holders of any single class or series of capital stock, if any
holders of any capital stock of the Company are given an option as to the form
and amount of consideration to be received as a result of the Proposed Sale, all
holders of such capital stock will be given the same option; provided, however,
that nothing in this Subsection 3.3(g) shall entitle any holder to receive any
form of consideration that such holder would be ineligible to receive as a
result of such holder’s failure to satisfy any condition, requirement or
limitation that is generally applicable to the Company’s stockholders.

 

3.4 Restrictions on Sales of Control of the Company. No Stockholder shall be a
party to any Stock Sale unless (a) all holders of Preferred Stock are allowed to
participate in such transaction(s) and (b) the consideration received pursuant
to such transaction is allocated among the parties thereto in the manner
specified in the Company’s Restated Certificate in effect immediately prior to
the Stock Sale, unless the holders of at least the requisite percentage required
to waive such treatment of the transaction(s) pursuant to the terms of the
Restated Certificate, elect to allocate the consideration differently by written
notice given to the Company at least ten (10) days prior to the effective date
of any such transaction or series of related transactions.

 

4. Remedies.

 

4.1 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
in this Agreement.

 

4.2 Irrevocable Proxy and Power of Attorney. Each party to this Agreement hereby
constitutes and appoints as the proxies of the party and hereby grants a power
of attorney to the Chief Executive Officer of the Company, and a designee of the
Selling Holders, and each of them, with full power of substitution, with respect
to the matters set forth herein, including, without limitation, votes to
increase authorized shares pursuant to Section 2 hereof and votes regarding any
Sale of the Company pursuant to Section 3 hereof, and hereby authorizes each of
them to represent and vote, if and only if the party (a) fails to vote, or (b)
attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement or the increase of authorized shares or approval of any Sale of the
Company pursuant to and in accordance with the terms and provisions of Sections
2 and 3, respectively, of this Agreement or to take any action reasonably
necessary to effect Sections 2 and 3, respectively, of this Agreement. The power
of attorney granted hereunder shall authorize the Chief Executive Officer of the
Company to execute and deliver the documentation referred to in Subsection
3.2(c) on behalf of any party failing to do so within five (5) business days of
a request by the Company. Each of the proxy and power of attorney granted
pursuant to this Subsection 4.2 is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates or expires
pursuant to Subsection 5.1 hereof. Each party hereto hereby revokes any and all
previous proxies or powers of attorney with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Subsection 5.1 hereof, purport to grant any other proxy or power of attorney
with respect to any of the Shares, deposit any of the Shares into a voting trust
or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

 



7

 

 

4.3 Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

4.4 Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

5. “Bad Actor” Matters.

 

5.1 Definitions. For purposes of this Agreement:

 

(a) “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

 

(b) “Disqualified Designee” means any director designee to whom any
Disqualification Event is applicable, except for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

(c) “Disqualification Event” means a “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act.

 

(d) “Rule 506(d) Related Party” means, with respect to any Person, any other
Person that is a beneficial owner of such first Person’s securities for purposes
of Rule 506(d) under the Securities Act.

 

5.2 Representations.

 

(a) Each Person with the right to designate or participate in the designation of
a director pursuant to this Agreement hereby represents that (i) such Person has
exercised reasonable care to determine whether any Disqualification Event is
applicable to such Person, any director designee designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable and (ii) no Disqualification
Event is applicable to such Person, any Board member designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Notwithstanding anything to the
contrary in this Agreement, each Investor makes no representation regarding any
Person that may be deemed to be a beneficial owner of the Company’s voting
equity securities held by such Investor solely by virtue of that Person being or
becoming a party to (x) this Agreement, as may be subsequently amended, or (y)
any other contract or written agreement to which the Company and such Investor
are parties regarding (1) the voting power, which includes the power to vote or
to direct the voting of, such security; and/or (2) the investment power, which
includes the power to dispose, or to direct the disposition of, such security.

 



8

 

 

(b) The Company hereby represents and warrants to the Investors that no
Disqualification Event is applicable to the Company or, to the Company’s
knowledge, any Company Covered Person, except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3) is applicable.

 

5.3 Covenants. Each Person with the right to designate or participate in the
designation of a director pursuant to this Agreement covenants and agrees (a)
not to designate or participate in the designation of any director designee who,
to such Person’s knowledge, is a Disqualified Designee, (b) to exercise
reasonable care to determine whether any director designee designated by such
person is a Disqualified Designee, (c) that in the event such Person becomes
aware that any individual previously designated by any such Person is or has
become a Disqualified Designee, such Person shall as promptly as practicable
take such actions as are necessary to remove such Disqualified Designee from the
Board and designate a replacement designee who is not a Disqualified Designee,
and (d) to notify the Company promptly in writing in the event a
Disqualification Event becomes applicable to such Person or any of its Rule
506(d) Related Parties, or, to such Person’s knowledge, to such Person’s initial
designee named in Section 1, except, if applicable, for a Disqualification Event
as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

6. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of (a)
the consummation of the Company’s first underwritten public offering of its
Common Stock (other than a registration statement relating either to the sale of
securities to employees of the Company pursuant to its stock option, stock
purchase or similar plan or an SEC Rule 145 transaction); (b) the consummation
of a Sale of the Company and distribution of proceeds to or escrow for the
benefit of the Stockholders in accordance with the Restated Certificate,
provided that the provisions of Section 3 hereof will continue after the closing
of any Sale of the Company to the extent necessary to enforce the provisions of
Section 3 with respect to such Sale of the Company; (c) termination of this
Agreement in accordance with Subsection 7.8 below.

 

7. Miscellaneous.

 

7.1 Additional Parties.

 

(a) Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of Series A Preferred Stock to a Person after the date
hereof, such Person may become a party to this Agreement by executing and
delivering a counterpart signature page hereto agreeing to be bound by and
subject to the terms of this Agreement as an Investor and Stockholder hereunder
and shall thereafter be deemed an Investor and Stockholder for all purposes
under this Agreement.

 



9

 

 

(b) Notwithstanding anything to the contrary contained herein, in the event the
Company issues additional shares of Common Stock to a Person after the date
hereof, following which such Person shall hold more than one percent (1%) of the
then outstanding shares of Common Stock, then such Person may become a party to
this Agreement by executing and delivering a counterpart signature page hereto
agreeing to be bound by and subject to the terms of this Agreement as a
Stockholder hereunder and shall thereafter be deemed a Stockholder for all
purposes under this Agreement.

 

(c) The Company shall use its commercially reasonable efforts to obtain any
additional counterpart signature pages in the case of clauses (a) and (b) above.

 

7.2 Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognition of such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, as applicable.
The Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such transferee shall have complied with the terms of this
Subsection 7.2. Each certificate instrument, or book entry representing the
Shares subject to this Agreement if issued on or after the date of this
Agreement shall be notated by the Company with the legend set forth in
Subsection 7.12.

 

7.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.4 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

7.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes. 

 

10

 





 

7.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.7 Notices.

 

(a) All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Subsection
7.7. If notice is given to the Company, a copy shall also be sent to Mitchell
Silberberg & Knupp LLP, 437 Madison Avenue, 25th Floor, New York, NY 10022,
Attention: Blake Baron, Esq., email: bjb@msk.com; and if notice is given to the
Stockholders, a copy shall also be given to Wilson Sonsini Goodrich & Rosati,
P.C., 650 Page Mill Road, Palo Alto, CA 94304, Attention: Elton Satusky, Esq.,
email: esatusky@wsgr.com.

 

(b) Consent to Electronic Notice. Each Investor and Key Holder consents to the
delivery of any stockholder notice pursuant to the Delaware General Corporation
Law (the “DGCL”), as amended or superseded from time to time, by electronic
transmission pursuant to Section 232 of the DGCL (or any successor thereto) at
the electronic mail address or the facsimile number set forth below such
Investor’s or Key Holder’s name on the Schedules hereto, as updated from time to
time by notice to the Company, or as on the books of the Company. Each Investor
and Key Holder agrees to promptly notify the Company of any change in its
electronic mail address, and that failure to do so shall not affect the
foregoing.

 

7.8 Consent Required to Amend, Modify, Terminate or Waive. This Agreement may be
amended, modified or terminated (other than pursuant to Section 6) and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (x) the Company;

(y) the Key Holders holding a majority of the Shares then held by the Key
Holders who are then providing services to the Company as officers, employees or
consultants, provided that such consent shall not be required if the Key Holders
do not then own Shares representing at least 10% of the outstanding capital
stock of the Company; and (z) the holders of a majority of the shares of Common
Stock issued or issuable upon conversion of the shares of Preferred Stock held
by the Investors (voting together as a single class). Notwithstanding the
foregoing:

 

(a) this Agreement may not be amended, modified or terminated and the observance
of any term of this Agreement may not be waived with respect to any Investor or
Key Holder without the written consent of such Investor or Key Holder unless
such amendment, modification, termination or waiver applies to all Investors or
Key Holders, as the case may be, in the same fashion;

 



11

 



 

(b) the provisions of Subsections 1.2(a) and 1.2(b) and this Subsection 7.8(b)
may not be amended, modified, terminated or waived without the written consent
of Crystal Amber;

 

(c) the consent of the Key Holders shall not be required for any amendment,
modification, termination or waiver if such amendment, modification,
termination, or waiver either (1) is not directly applicable to the rights of
the Key Holders hereunder; or (2) does not adversely affect the rights of the
Key Holders in a manner that is different than the effect on the rights of the
other parties hereto;

 

(d) Schedule A hereto may be amended by the Company from time to time in
accordance with Subsection 1.3 of the Purchase Agreement to add information
regarding Additional Purchasers (as defined in the Purchase Agreement) without
the consent of the other parties hereto; and

 

(e) any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, modification,
termination, or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, modification, termination, or waiver effected in
accordance with this Subsection 7.8 shall be binding on each party and all of
such party’s successors and permitted assigns, whether or not any such party,
successor or assignee entered into or approved such amendment, modification,
termination or waiver. For purposes of this Subsection 7.8, the requirement of a
written instrument may be satisfied in the form of an action by written consent
of the Stockholders circulated by the Company and executed by the Stockholder
parties specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

7.9 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non- defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

7.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

7.11 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 



12

 

 

7.12 Share Certificate Legend. Each certificate, instrument, or book entry
representing any Shares issued after the date hereof shall be notated by the
Company with a legend reading substantially as follows:

 

“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 7.12 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 7.12 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

 

7.13 Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
or the voting securities of the Company hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Subsection 7.12.

 

7.14 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy or in any other manner permitted by applicable law.
For the avoidance of doubt, voting of the Shares pursuant to the Agreement need
not make explicit reference to the terms of this Agreement.

 

7.15 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
carry out the intent of the parties hereunder.

 

7.16 Dispute Resolution The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 



13

 

 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

7.17 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

7.18 Aggregation of Stock. All Shares held or acquired by a Stockholder and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

7.19 Spousal Consent. If any individual Stockholder is married on the date of
this Agreement, such Stockholder’s spouse shall execute and deliver to the
Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Stockholder
should marry or remarry subsequent to the date of this Agreement, such
Stockholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

 

[Signature Page Follows]

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 



  COMPANY:         GI DYNAMICS, INC.         By: /s/ Scott Schorer          
Name:   Scott Schorer   Title: Chief Executive Officer         KEY HOLDERS:    
    Signature: 

/s/ Richard Cashin

        Name:

Richard Cashin

        INVESTORS:         CRYSTAL AMBER FUND LIMITED         By:

/s/ Mark Huntley

  Name:  

Mark Huntley

  Title: Director



 

SIGNATURE PAGE TO VOTING AGREEMENT

 





 

 

SCHEDULE A INVESTORS

 



Name and Address Number of Shares Held    

Crystal Amber Fund Limited

PO Box 286, Floor 2

Trafalgar Court

St.Peter Port

GY1 4LY

Guernsey



 



 



 



 



SCHEDULE B

KEY HOLDERS

Name and Address  Richard Cashin          

 



 



 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
                       , 20     , by the undersigned (the “Holder”) pursuant to
the terms of that certain Voting Agreement dated as of September 4, 2020 (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”) [or options, warrants, or
other rights to purchase such Stock (the “Options”)], for one of the following
reasons (Check the correct box):

 

☐As a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” and a “Stockholder” for all purposes of the Agreement.

 

☐As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.

 

☐As a new Investor in accordance with Subsection 7.1(a) of the Agreement, in
which case Holder will be an “Investor” and a “Stockholder” for all purposes of
the Agreement.

 

☐In accordance with Subsection 7.1(b) of the Agreement, as a new party who is
not a new Investor, in which case Holder will be a “Stockholder” for all
purposes of the Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Stock [Options], and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

HOLDER:                                   ACCEPTED AND AGREED:           By:
              GI DYNAMICS, INC.           Name and Title of Signatory          
      Address:                                   By:                         
Title:             Facsimile Number:                                      



 





 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, [                                ], spouse of
[                                ], acknowledge that I have read the Voting
Agreement, dated as of [                 ,] 2020, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company that my spouse may
own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right. 

 



Dated:             [Name of Key Holder’s Spouse]



 



 

